DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is not clear how the blade sways to a space which is formed between blade and tower since it appears the blade is fixed and also how the suction is related to the blade swing.  The claim will be examined as best understood.
Regarding claim 26, the limitation “the tower is the tower” is confusing.  The tower of claim 26 should be renamed as “comprising a wind tower” to be “the wind tower is the tower according to claim 1” or the like to avoid confusion.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 15, 17, 18, 19, 20, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2006/0290140 to Yoshida.
Regarding claim 1, Yoshida discloses a wind turbine tower having suction through holes (Abstract, figs. 2A & 2B) in a circumferential direction and a suction apparatus (8, [0040]) configured to perform suction to the suction through holes from outside to inside.
Regarding claim 2, a shell (interior of 2) is arranged in the tower and a closed annular cavity (interior of 1) is enclosed by the shell and an inner surface of a region, provided with the suction through holes (fig. 2B), the suction apparatus (8) configured to suction the suction cavity, the suction going from through holes from outside to inside (fig. 4: 10, [0040]).

Regarding claim 15, a bottom region of the through holes is flush with the lowermost point of a blade (fig. 1: H1).
Regarding claim 17, claim 17 is rejected for reasons cited in the rejection of claim 1.
Regarding claim 18, Yoshida discloses suppressing (reducing) the shadow effect by performing suction through holes at a windward side of the tower (fig. 4, [0032]).
Regarding claim 19, as best understood, Yoshida discloses blades swaying to a converging-diverging space, inherently, the space formed between blade and outer wall (fig. 1), the suction being through the holes at the windward side (fig. 4).
Regarding claim 20, suctioning through the holes at a position corresponding to a position of bypassing flow (figs. 3 and 4 showing areas around tower not having flow) with an upwind around the tower.
Regarding claim 23, detecting pressure (effects thereof, [0019, 0044]) at an outer surface of the tower in a circumferential direction (abstract) is disclosed.
Regarding claim 26, the tower is a wind turbine with nacelle, generator and rotor (fig. 1) at a top.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2006/0290140 to Yoshida.
Regarding claims 12 and 25, Yoshida discloses an air outlet (9) of the suction apparatus (8) and an air discharge (as shown in fig. 1).  However, a filtration and dehumidifier and the outlet located at a bottom of the tower are not disclosed.  It would have been obvious to one at the time of the invention to vent at a bottom as this would have no bearing on the function of the tower of Yoshida.  This would have been an obvious design choice.  Regarding filtration and dehumidifiers, these are well known in the art of air circulation.  The examiner takes official notice that a building’s circulating air is well known to be circulated through filters and to be dehumidified.  This would be in order to clean the air.


Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, the prior art of record does not 
Claims 4-10 are objected to for depending from claim 3.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633